Citation Nr: 1014568	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-19 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  During the pendency of this appeal, 
the Veteran's claims file was transferred to the RO in 
Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran's tinnitus began many years after service and is 
not shown by the medical evidence of record to be related to 
his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).
  
The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the initial adjudication of the instant case, the 
RO's February 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
available service treatment and personnel records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In February 2007, it 
was determined that the Veteran's service treatment records 
were involved in a fire at the National Personnel Records 
Center in 1973.  When records in the possession of the 
government are unavailable through no fault of the Veteran, 
VA has a heightened obligation to assist the Veteran in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The Veteran was provided a VA examination to 
determine the presence of tinnitus and, if present, the 
etiology and severity thereof.  The examination took into 
account the Veteran's assertions, service treatment records, 
post-service occupation, and fully described his tinnitus, 
all of which allowed for a fully-informed evaluation of the 
claimed disorder.  See Barr v. Nicholson, 21, Vet. App. 303, 
311 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically, the Veteran served on active duty service from 
September 1954 to September 1956.  As indicated on his Form 
DD 214, the Veteran's military occupation was Mechanic; he 
was awarded a Carbine Marksmanship Badge.  The Veteran 
asserted that inservice weapons training without the benefit 
of hearing protection and inservice exposure to noise 
associated with truck driving caused his current tinnitus.  
In November 2006, the Veteran submitted a claim of 
entitlement to service connection for tinnitus, which was 
denied in September 2007.  He perfected an appeal in July 
2008 and the claim has been certified to the Board for 
appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  For the showing of a chronic disease or injury 
inservice there is required a combination of manifestations 
sufficient to identify the disease or disorder and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  When the fact of 
chronicity inservice is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In November 2006, the Veteran asserted that he experienced 
ringing in his ears after firing a "machine gun" during 
basic training without hearing protection.  He allegedly went 
on sick call thereafter and was given "pills" that he said 
did not alleviate the ringing.  The Veteran then asserted 
that he spent the next 18 months driving trucks, which made 
the ringing in his ears worse "at times."  Based on a 
review of the Veteran's service treatment records, the Board 
did not find documented complaints of or treatment for 
tinnitus or symptoms thereof.  In November 1954, during basic 
training, the Veteran was treated for "what appear[ed] to be 
an enlargement of the right side of his neck"; no 
specialized treatment was advised.  Significantly, on the 
Veteran's July 1956 separation report of medical history, the 
Veteran indicated that he was not then experiencing nor had 
he ever experienced ear trouble.  A contemporaneous clinical 
evaluation demonstrated that the Veteran's ears were 
"normal."  Consequently, the Board finds that the Veteran's 
service treatment records did not demonstrate ongoing 
treatment for chronic tinnitus.  As such, the post-service 
evidence of record must demonstrate a continuity of tinnitus 
symptomatology in order to support the claim.  Id.  

In May 2007, the Veteran underwent a VA examination to 
ascertain the presence of an otologic disorder.  With respect 
to his active duty service, the Veteran reported that he was 
"in artillery and exposed to loud noises with the ammunition 
and firing of weapons."  He further reported that he was not 
then receiving nor had he ever received treatment for 
tinnitus, and had not been hospitalized for ear surgery of 
any type.  After his service separation, the Veteran stated 
that he was a supervisor at a trucking company and was 
exposed to diesel engine noise, but that he had worked as a 
volunteer for the 15 years leading up to this examination.  
The Veteran reported no problem functioning in his occupation 
or carrying out the activities of daily living.  After a 
physical examination was administered, the diagnosis was 
tinnitus; an etiological opinion was deferred until an 
audiological examination.

In June 2007, the Veteran underwent a VA audiological 
examination to ascertain the presence of tinnitus and, if 
present, the severity and etiology thereof.   The Veteran 
reported that his military occupation was "Artillery," and 
asserted that his current tinnitus began in 1954 or 1955 as 
the result of exposure to machine gun fire without hearing 
protection.  The Veteran stated that he was also exposed to 
noise associated with diesel engines during this active duty 
service.  Subsequent to his service separation, the Veteran 
stated that he was exposed to the noise associated with 
diesel engines without the use of hearing protection as a 
supervisor in a trucking company.  After reviewing the 
Veteran's service treatment records and administering 
diagnostic and clinical testing, the diagnosis was tinnitus.  
The examiner opined:

Due to the remoteness of complaints from 
service (+50 years after discharge) as 
well as his history of occupational 
noise exposure without the use of 
hearing protection and the fact that he 
did not complain of tinnitus at 
separation, it is this writer's opinion 
that it is less likely than not that 
[the Veteran's] current tinnitus...[was] 
incurred during military service.

The first and only post-service evidence of record 
demonstrating a diagnosis for tinnitus were the May and June 
2007 VA examinations, which is more than 50 years after the 
Veteran's separation from active duty service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  This period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim herein.

During the pendency of this appeal, the Veteran stated that 
he had experienced symptoms of tinnitus since his active duty 
service.  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 
10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay 
evidence of symptomatology is pertinent to a claim for 
service connection if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  
Accordingly, the Board must consider the lay evidence 
submitted by the Veteran regarding his symptoms since his 
discharge from active duty service.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence 
is competent and sufficient in certain instances related to 
medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Specifically, such instances include 
establishing a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition; (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Id. at 1377.  
Similarly, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr, 21 Vet. App. at 307; see 
also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  

Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno, 6 Vet. App. at 469.  In weighing the credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

The Veteran's service treatment records did not demonstrate 
any complaints of or treatment for tinnitus.  Specifically, 
the Veteran neither complained of nor were there any symptoms 
of tinnitus found upon his separation from active duty 
service.  As noted above, the Veteran denied ever receiving 
treatment for tinnitus prior to the May 2007 VA examination.  
The only evidence of record demonstrating diagnoses of 
tinnitus is the May and June 2007 VA examinations.  This 
represents a more than 50-year time gap between the Veteran's 
service separation and the first post-service treatment.  
Further, after a review of the medical evidence, a clinical 
examination, and with consideration of the Veteran's 
statements the June 2007 VA examiner found that the Veteran's 
tinnitus was "less likely than not" incurred during his 
active duty service.  Based on the above, the Board finds the 
Veteran's assertions that he experienced tinnitus or symptoms 
thereof since his active duty service are out-weighed by the 
absence of contemporaneous treatment reports, the negative 
etiological opinion, and the fact that the Veteran did not 
report symptoms of tinnitus upon his active service 
separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that contemporaneous evidence has greater probative 
value than history as reported by the veteran).  
Consequently, the evidence of record does not show a 
continuity of symptoms after the Veteran's discharge from 
active duty service and the claim must be denied.  38 C.F.R. 
§ 3.303(b).

In making this determination, the Board finds that the 
evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide 
competent etiological opinions.  Jandreau, 492 F.3d at 1377; 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  To the 
extent that the Veteran asserts that his current tinnitus is 
related to his active duty service, the Board finds that as a 
layman, his statements are not competent medical evidence on 
the etiology of a disorder.  Espiritu, 2 Vet. App. at 494.  
Consequently, lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

In this, and in other cases, only competent evidence may be 
considered to support Board findings.  Accordingly, the Board 
is not free to substitute its own judgment for that of an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The only competent opinion of record concerning the etiology 
of the Veteran's current tinnitus is negative to his service 
connection claim.  Lathan, 7 Vet. App. at 365.

Based on the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection and, as such, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
O'Hare, 1 Vet. App. at 367.


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


